By the Court, Rhodes, J.:
Hunter, who was examined touching his qualifications as a juror, was challenged for actual bias, and the challenge was disallowed. No objections were taken to the admission or rejection of evidence, nor to any of the proceedings on the hearing of the challenge. The decision of the question of fact raised by the challenge is final, and is not subject to review on appeal. (People v. Cotta, ante p. 166.)
In charging the jury, the Court stated that “testimony has been introduced before you tending to show that the defendant Vasquez, and others, were engaged in the robbery of one Snyder, at Tres Pinos; and that while so engaged, and in furtherance of the common purpose of Vasquez and his associates to accomplish this robbery, the deceased was slain by the defendant, or by some of the parties with whom he was then engaged in the robbery.” This is complained of by the defendant, as an expression of the opinion of the judge as to the effect of the evidence adduced on the trial. The instruction is not subject to that objection. It does not charge the jury with respect to the weight or effect of the evidence, nor as to what facts are thereby established. An instruction is not pertinent nor in any sense proper unless given in view of the evidence, as tending or not tending to prove some fact in issue; and it could not be erroneous for the Court to state to the jury correctly, as was done in this case, the state of the evidence in respect to which the instructions were given.
The tenth instruction is as follows: “It is no defense to a party associated with others in, and engaged in a robbery, that he did not propose or intend to take life in its perpe*563tration, or that he forbade his associates to kill, or that he disapproved or regretted that any person was thus slain by his associates. If the homicide in question was committed by one of his associates engaged in the robbery, in furtherance of their common purpose to rob, he is as accountable as though his own hand had intentionally given the fatal blow, and is guilty of murder in the first degree.” Several of the preceding instructions relate to the same legal proposition. The instruction is in entire accordance with the provision of the statute, which declares that murder which is committed in the perpetration of, or attempt to perpetrate robbery, is murder in the first degree; and no argument is required to sustain it, as a clear and correct statement of the law on that point.
Judgment and order affirmed.
Mr. Justice Niles did not express an opinion.